UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
~V~ : 20cr52-6 (DLC)

DEREK LIVINGSTON, : ORDER

 

Defendant.

DENISE COTE, District Judge:

On May 7, 2021, counsel for the Government informed the
Court that defendant wishes to enter a change of plea in this
Matter and that it proceed via videoconference as opposed to in
person. Accordingly, it is hereby

ORDERED that the proceeding is scheduled for May 19, 2021
at 11:00 AM using the CourtCall platform. Defense counsel is
reminded that she will be given an opportunity to speak with the
defendant by telephone for fifteen minutes before the proceeding
begins (i.e., at 10:45 a.m.).

To optimize the quality of the video feed, only the Court,
the defendant, defense counsel, and counsel for the Government
will appear by video for the proceeding; all others will
participate by telephone. Due to the limited capacity of the
CourtCall system, only one counsel per party may participate.

Co-counsel, members of the press, and the public may access the

 
audio feed of the conference by calling 855-268-7844 and using
access code 32091812# and PIN 9921299#.

In advance of the proceeding, Chambers will email the
parties with further information on how to access the
proceeding. Those participating by video will be provided a
link to be pasted into their browser. The link is non-
transferrable and can be used by only one person; further, it
should be used only at the time of the proceeding because using
it earlier could result in disruptions to other proceedings.

To optimize use of the CourtCali technology, all those
participating by video should:

1. Use the most recent version of Firefox, Chrome, or
Safari as the web browser. Do not use Internet
Explorer.

2, Use hard-wired internet or WiFi. If using WiFi, the
device should be positioned as close to the Wi-Fi router
as possible to ensure a strong signal. {Weak signals

may cause delays or dropped feeds.)

3. Minimize the number of others using the same WiFi router
during the proceeding.

Further, all participants must identify themselves every time
they speak, spell any proper names for the court reporter, and
take care not to interrupt or speak over one another. Finally,
all of those accessing the proceeding — whether in liisten-only
mode or otherwise — are reminded that recording or

rebroadcasting of the proceeding is prohibited by law.

 
If CourtCall does not work well enough and the Court
decides to transition to its teleconference line, counsel should
call 888-363-4749 and use access code 4324948#. (Members of the
press and public may call the same number, but will not be
permitted to speak during the proceeding.) In that event, and
in accordance with the Court’s Emergency Individual Rules and
Practices in Light of COVID-19, available at

https://www.nysd.uscourts.gov/sites/default/files/practice docum

 

ents/DLC$20Cote%20COVID-19%20Emergency%20Practices%20-

 

$20May%2013%2C8202020.pdaf, counsel should adhere to the

 

following rules and guidelines during the hearing:

1. Hach party should designate a single lawyer to speak on
its behalf (including when noting the appearances of
other counsel on the telephone).

2. Counsel should use a landline whenever possible, should
use a headset instead of a speakerphone, and must mute
themselves whenever they are not speaking to eliminate
background noise. In addition, counsel should not use
voice-activated systems that do not allow the user to
know when someone else is trying to speak at the same
time.

3. To facilitate an orderly teleconference and the creation
of an accurate transcript, counsel are required to
identify themseives every time they speak. Counsel
should spell any proper names for the court reporter.
Counsel should also take special care not to interrupt or
speak over one another.

 
4. If there is a beep or chime

Dated:

has joined while counsel is
pause to allow the Court to
new participant and confirm

indicating that a new caller
speaking, counsel should
ascertain the identity of the
that the court reporter has

not been dropped from the call.

New York, New York
May 13, 2021

ae

PEN TSE COTE

United States District Judge

 
